OPINION — AG — ** EDUCATION FOR ALL HANDICAPPED CHILDREN — STUDENT TRANSPORTATION ** THE PROVISIONS OF 70 Ohio St. 1741 [70-1741] WHICH REQUIRES PARENTS TO PAY FOR THE TRANSPORTATION OF DEAF STUDENTS TO AND FROM THE OKLAHOMA SCHOOL FOR THE DEAF CONFLICTS WITH THE AUTHORITY OF THE BOARD OF EDUCATION, UNDER THE PROVISIONS OF 70 Ohio St. 3-104 [70-3-104] AND 70 Ohio St. 13-107 [70-13-107] TO APPLY FOR AND RECEIVE FROM THE FEDERAL GOVERNMENT FUNDING UNDER THE EDUCATION FOR ALL HANDICAPPED CHILDREN ACT, 20 U.S.C.A. 1400 ET SEQ. THAT PROVISION OF 70 Ohio St. 1741 [70-1741] IS THEREFORE SUPERCEDED BY 70 Ohio St. 3-104 [70-3-104], 70 Ohio St. 13-107 [70-13-107] TO THE EXTENT NECESSARY TO ENABLE THE BOARD TO APPLY FOR AND RECEIVE SUCH FUNDS. SEE: 70 Ohio St. 1-121 [70-1-121] — TO THE EXTENT THAT OPINION NO. 84-088 IS INCONSISTENT WITH THE OPINION EXPRESSED THEREIN, IT IS HEREBY WITHDRAWN. (SCHOOL BUS, HANDICAPPED CHILDREN) CITE: 70 Ohio St. 1733 [70-1733], 70 Ohio St. 1-101 [70-1-101], 70 Ohio St. 30-104 [70-30-104] 70 Ohio St. 1731 [70-1731] (SUSAN BRIMER AGOSTA)